Citation Nr: 0706113	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, bipolar type, with history of schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 through 
April 1983.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran had a history of mental illness prior to 
induction into service.    

2.  The veteran has a current diagnosis of schizoaffective 
disorder that is not related to his active service.


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2004, (prior to the September 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also afforded a DRO hearing as well as a hearing 
before the undersigned veterans law judge.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131.  At the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  For those disorders that preexisted 
service and were worsened or "aggravated" during such 
service, a veteran may obtain service connection.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service.  
Except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious and manifest) evidence demonstrates that an injury 
or disease existed prior thereto and was not aggravated by 
such service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Furthermore, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski 1 Vet. App. 292, 297 (1991).

History and Analysis

The veteran contends that his psychiatric condition was 
aggravated by his active service.  

Upon entrance into service, the veteran's report of medical 
history and examination, both dated February 1983, did not 
indicate any psychiatric abnormalities.  However, general 
counseling forms, dated March 1983, indicate that within the 
first and second weeks of training, the veteran was having 
difficulty adapting to military life, inability to perform 
well under pressure, and inability to get along with others.  
One counseling form, dated March 29, 1983 noted that the 
veteran reported having severe emotional problems throughout 
his life, prior to entering the military.  Discharge was 
ultimately recommended.  

The veteran's first documented post-service treatment for 
mental illness was in June 1984, when he was admitted to 
Heritage Hospital for extreme paranoid elusions and confusion 
of sexual identity.  Mental status upon admission revealed 
that the veteran was responsive and cooperative, with verbal 
productivity that was hyperproductive, highly spontaneous, 
irrelevant, incoherent, and illogical, specifically when 
discussing his homosexual panic and his paranoia.  Affect was 
flat and mood was extremely anxious and tense.  He had good 
memory, retention, recall, calculation, and intelligence.  
His insight and judgment were poor, and he was impulsive.  A 
primary diagnosis of schizoaffective disorder and a secondary 
diagnosis of bipolar disorder were provided.

A March 1985 admission record from Northville Hospital noted 
the date of onset of the veteran's mental condition to be 
1983.  The examiner noted problems including, agitated, 
destructive, and threatening behavior, substance abuse, and 
grandiose and paranoid ideas.  The March 1985 discharge 
report noted a diagnosis of paranoid schizophrenia.  The 
examiner noted that the veteran's mother gave a history of 
the veteran having been admitted to different hospitals since 
1973.  Subsequent treatment and admission notes dated March 
1986, April 1994, and August 1994 also indicate diagnoses of 
schizophrenia.  Additionally, the April 1994 discharge 
summary noted a GAF score of 31-40, and the August 1994 
discharge report noted a GAF of 45.  

Records from Heritage Hospital dated October 1993 and records 
from Annapolis Hospital dated December 1993 through January 
1994 indicated inpatient treatment for mental disorders.  In 
October 1993 the veteran was provided a diagnosis of 
depressive disorder and assigned a GAF of 22.  Upon discharge 
from Annapolis Hospital in January 1994, the veteran was 
provided with a diagnosis of bipolar disorder mixed type, and 
alcohol dependence, and assigned a GAF of 60 upon discharge. 

The veteran's Social Security Administration (SSA) records 
indicated that the veteran had bipolar disorder beginning in 
October 1993, with a secondary diagnosis of substance abuse.  
The SSA report also noted schizoaffective disorder as being a 
medically determinable impairment.  An October 1997 mental 
examination noted a family history of alcohol abuse and 
physical abuse.  The veteran reported hearing voices, 
experiencing extreme highs and lows, and had delusions, 
persecutions and suicidal ideations.  The examiner noted a 
blunted affect and depressed mood.  The examiner provided a 
diagnosis of bipolar disorder in partial remission and 
assigned a GAF score of 45.  A March 2001 psychological 
evaluation conducted in conjunction with the veteran's claim 
for SSA benefits noted complaints of mood swings and 
depression since 1982.  The examiner noted symptoms of 
isolation, overeating, feelings of hopelessness and 
uselessness, fatigue, lack of motivation, hearing voices, 
suspicion, lack of trust, and inability to socialize or hold 
a job.  Upon examination, the veteran had limited insight, 
speech was spontaneous, logical and goal directed, he had 
hallucinations and paranoid ideations, his affect was 
restricted and his mood was calm.  The examiner noted a 
diagnosis of schizoaffective disorder, depressed type, and 
assigned a GAF score of 45.

Records reveal that the veteran had intermittent inpatient 
treatment at Heritage Hospital from June 1984 through October 
1993.  Records from Oakwood Hospital dated September 1995 
through January 2003, indicated diagnoses and intermittent 
inpatient treatment for bipolar affective disorder, and 
listed a GAF score of 45-55.  Records from Siani, and St. 
Mary's Hospital dated February 1997 noted treatment for and 
diagnoses of schizophrenia, and mood disorder subsequent to 
cocaine abuse/withdrawal.

Records dated January 1999 through January 2001 from the 
Development Center, Inc., reveal treatment for and diagnoses 
of bipolar disorder, and schizoaffective disorder.  A record 
dated December 2000 indicated that the onset of the veteran's 
problems was during high school, when he became withdrawn.  A 
diagnosis of schizoaffective disorder, bipolar type by 
history, was provided and a GAF score of 70 was assigned.  A 
record dated January 2001 noted that the veteran reported 
symptoms of isolation, nervousness, intense anger, and 
inappropriate behavior.

Records from Livingston County Community Mental Health 
Services Board, dated January through April 2004 reveal 
treatment for schizoaffective disorder.  An intake evaluation 
dated January 2004 revealed that the veteran reported feeling 
fatigued and isolated during high school, and that around the 
age of 15, he began using drugs, which caused things to 
spiral down from that point.  A psychiatric evaluation dated 
February 2004 noted that the veteran reported his first 
hospitalization was at the age of 21, but that he had 
difficulties prior to that hospitalization.  

Finally, the veteran was afforded a DRO hearing in August 
2005 and a hearing before the undersigned VLJ in December 
2006.  During these hearings, the veteran alleged that he did 
not have problems prior to entry into service.  He also 
contended that he was on active duty for close to 90 days 
prior to his discharge.  The veteran also admitted to a 
breakdown during basic training and that he had feelings of 
sickness, exhaustion, and depression during his short 
service.  Finally, the veteran also reported numerous post-
service hospitalizations for mental illness.  While the 
veteran asserted that he believed his military service caused 
and aggravated his condition, as a layperson, he is only 
competent to testify as to the features or symptoms of such 
an illness.  Lay testimony is not competent when it begins to 
address such areas as medical causation, or a particular 
illness suffered by the claimant.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

The evidence shows that while no psychiatric abnormalities 
were noted upon entrance into service, competent evidence 
clearly and unmistakably shows that the veteran's psychiatric 
condition existed prior to service.  During service, the 
veteran admitted to his military counselor that he had severe 
emotional problems throughout his life, which he thought he 
had under control.  Additionally, histories given by the 
veteran and his mother in subsequent private medical records 
indicate that the veteran had a history of emotional problems 
prior to service.  The March 2001 SSA psychiatric evaluation 
noted that the veteran reported feelings of depression and 
mood swings since high school.  Additionally, on numerous 
occasions, the veteran provided a history of mood swings, 
feelings of depression, fatigue, isolation, and drug use 
during high school.  Finally, the veteran on his VA Form 9 
indicated that his psychiatric condition existed prior to 
service.

Upon review of the medical records, the Board notes that the 
evidence does not support a finding of aggravation of the 
veteran's pre-existing psychiatric condition.  The veteran's 
service records indicate that the veteran served for less 
than one month and only completed approximately two weeks of 
basic training.  Throughout that short period of time, the 
veteran was informally and formally counseled with regards to 
his inability to adapt to military life.  Further, the 
veteran admitted to the military counselor that he had severe 
emotional problems prior to service and requested to be 
discharged.  

The veteran has not submitted, and the record does not 
include, any objective medical evidence showing that the 
claimed pre-existing psychiatric disorder was in fact 
permanently aggravated in service, beyond the natural 
progression of the disease. 

Thus, given the veteran's short period of service, and the 
lack of medical evidence indicating that the veteran's 
psychiatric condition permanently increased in severity 
during service, the claim must be denied.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
the record pertaining to the manifestations of the disability 
prior to, during and subsequent o service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  Moreover, the court has held 
that the intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his psychiatric condition was permanently aggravated by 
service.  Accordingly, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant.  Consequently, the benefit of the 
doubt rule is not applicable and the claim must be denied.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 


ORDER

Entitlement to service connection for schizoaffective 
disorder, bipolar type, with history of schizophrenia, is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


